        Case 2:20-cv-00258-KJM-CKD Document 6-1 Filed 02/05/20 Page 1 of 5


1    SUSANA ALCALA WOOD,City Attorney(SBN 156366)
     SEAN D.RICHMOND,Senior Deputy City Attorney(SBN 210138)
2    SRichmond@cityofsacramento.org
     CITY OF SACRAMENTO
3    915 I Street, Room 4010
     Sacramento, CA 95814-2608
4    Telephone: (916) 808-5346
     Facsimile; (916) 808-7455
5
     Attorneys for the CITY OF SACRAMENTO and
6    CITY OF SACRAMENTO POLICE DEPARTMENT

7

8
                                  UNITED STATES DISTRICT COURT
9
                                EASTERN DISTRICT OF CALIFORNIA
10

11
      PATRICK MAHONEY;CAROLINE                              Case No.: 2:20-cv-00258-KJM-CKD
12    KENNEDY;SURACHA XIONG; and
                                                            DECLARATION OF SEAN D.
      BRANDON ALLEN. SR., on behalf of                      RICHMOND IN SUPPORT OF CITY
13
      themselves and a class ofsimilarly situated           OF SACRAMENTO'S OPPOSITION
14    persons,                                              OF TEMPORARY RESTRAINING
                                                            ORDER
15                      Plaintiffs,
                                                            Date:           TBD
16                                                          Time:           TBD
          vs.
                                                            Location:       Robert T. Matsui US
17                                                                         Courthouse
      CITY OF SACRAMENTO;                                                  5011 Street
18    SACRAMENTO POLICE DEPARTMENT;                                         Sacramento, CA 95814
      and DOES 1 to 50,                                     Courtroom:      TBD
19                                                          Judge:          TBD

                        Defendants.
20

21

22   I, Sean D. Richmond, declare:

23        1.      I am an attorney at law duly licensed to practice before all the Courts ofthe State of
24   California and I am a Senior Deputy City Attorney for the Sacramento City Attorney's Office,

25   the attorneys of record for the City of Sacramento (the "City"). I have personal knowledge of

26   the facts set forth in this declaration. If called upon to do so, I could and would testify to the

27   following facts.

28   ///


              DECLARATION OF SEAN D. RICHMOND IN SUPPORT OF CITY OF SACRAMENTO'S
                                                OPPOSITION
     890182
Case 2:20-cv-00258-KJM-CKD Document 6-1 Filed 02/05/20 Page 2 of 5
Case 2:20-cv-00258-KJM-CKD Document 6-1 Filed 02/05/20 Page 3 of 5
Case 2:20-cv-00258-KJM-CKD Document 6-1 Filed 02/05/20 Page 4 of 5
Case 2:20-cv-00258-KJM-CKD Document 6-1 Filed 02/05/20 Page 5 of 5
